Name: 93/423/EEC: Commission Decision of 22 June 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of kiln dried coniferous wood, originating in the United States of America, and establishing the details of the indicator system to be applied to the kiln dried wood
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  forestry;  agricultural policy;  international trade;  America;  natural and applied sciences
 Date Published: 1993-08-04

 Avis juridique important|31993D042393/423/EEC: Commission Decision of 22 June 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of kiln dried coniferous wood, originating in the United States of America, and establishing the details of the indicator system to be applied to the kiln dried wood Official Journal L 195 , 04/08/1993 P. 0055 - 0056 Finnish special edition: Chapter 11 Volume 23 P. 0016 Swedish special edition: Chapter 11 Volume 23 P. 0016 COMMISSION DECISION of 22 June 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of kiln dried coniferous wood, originating in the United States of America, and establishing the details of the indicator system to be applied to the kiln dried wood(93/423/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 93/19/EEC (2), and in particular Article 14 (3), third indent thereof, Having regard to the requests made by the Member States, Whereas under the provisions of Directive 77/93/EEC, because of the risk of introducing harmful organisms, wood of conifers (Coniferales), except that of Thuja L., other than wood in the form of: - chips, particles, wood waste, or scrap obtained in whole or part from these conifers, - packing cases, crates or drums, - pallets, box pallets or other load boards, - dunnage, spacers and bearers, but including that which has not kept its natural round surface, originating in Canada, China, Japan, Korea, Taiwan and the United States of America, may not be introduced into the Community, unless it has undergone an appropriate heat treatment to achieve a minimum wood core temperature of 56 °C for 30 minutes and if accompanied by the certificates prescribed in Articles 7 or 8 of the said Directive; Whereas wood of conifers originating in the United States of America is currently introduced into the Community; whereas in this case, phytosanitary certificates are not generally issued in that country; whereas the details of the indicator system to be applied to the wood, to confirm that the wood has undergone the required heat treatment achieving minimum 56 °C for 30 minutes in the wood core should be established; Whereas, in respect of the United States of America, the Commission has established, on the basis of the information supplied by the United States of America, that an officially approved and monitored kiln dried lumber programme has been set up to ensure that lumber is kiln dried over a period of time sufficient to achieve thermal death of the harmful organisms concerned (Bursaphelenchus xylophilus and its vectors); whereas the risk of spreading harmful organisms is reduced provided that the wood is accompanied by a 'Heat treatment certificate using kiln facility' issued under that programme; Whereas the Commission will ensure that the United States of America makes available all technical information necessary to assess the functioning of the said programme; Whereas this authorization shall be reviewed by 1 April 1995 at the latest; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. The Member States are hereby authorized to provide under the conditions laid down in paragraph 2 for a derogation from Articles 7 (2) and 12 (1) (b) of Directive 77/93/EEC, for coniferous wood, having undergone the proper heat treatment, originating in the United States of America. 2. The following conditions shall be satisfied: (a) the wood shall be manufactured at sawmills or treated at appropriate premises approved and qualified by the Animal and Plant Health Inspection Service, US Department of Agriculture to participate in the kiln dried lumber programme; (b) the wood shall be kiln dried over a period of time sufficient to achieve a minimum core temperature of 56 °C for 30 minutes in a kiln tested and approved for this purpose by an official grading/inspection bureau approved for this purpose by the Animal and Plant Health Inspection Service, US Department of Agriculture; in the case of the use of a schedule where the dry-bulb temperature does not reach 56 °C, the kiln drying process shall include a condition period at the end of the drying cycle, where the kiln temperature will reach 60 °C for at least one hour; (c) upon satisfaction of the conditions laid down under (b), a standardized mark shall be affixed to each bundle, or on their wrappers, by, or under the supervision of, the designated officer of the mill referred to in (a); (d) a checking system to ensure that the conditions laid down under (b) and (c) are satisfied shall be set up by the official grading agencies, qualified and authorized for that purpose under a programme approved and controlled by the Animal and Plant Health Inspection Service, US Department of Agriculture; (e) a checking system shall provide for inspectors of the Animal and Plant Health Inspection Service, US Department of Agriculture, monitoring at the qualified mills referred to in (a) and undertaking occasional pre-shipment inspections; (f) the wood shall be accompanied by a 'Heat treatment certificate using kiln facility' which is standardized under the programme mentioned under (a), and complies with the specimen given in the Annex to this Decision, and which is issued by an authorized person on behalf of mills to participate in that programme approved by the Animal and Plant Health Inspection Service, US Department of Agriculture. Article 2 Without prejudice to the provisions laid down in Article 14 (5) of Directive 77/93/EEC, the Member States shall notify the Commission and the other Member States of all cases of consignments introduced pursuant to this Decision which do not comply with the conditions laid down under Article 1 (2) (c) and (f). Article 3 The authorization granted in Article 1 shall apply from 1 June 1993. It shall be revoked if it is established that the conditions laid down under Article 1 (2) are not sufficient to prevent the introduction of harmful organisms or have not been complied with. This authorization shall be reviewed by 1 April 1995 at the latest. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 96, 22. 4. 1993, p. 33. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO HEAT TREATMENT CERTIFICATION USING A KILN FACILITY Issued in the U.S.A. CERTIFICATE NUMBER NAME AND ADDRESS OF SUPPLYING MILL (or as indicated in DESCRIPTION OF CONSIGNMENT) NAME AND ADDRESS OF CONSIGNEE The lumber described below is certified to have undergone an appropriate heat treatment to achieve a minimum wood care temperature of 56 degrees C for 30 minutes. DESCRIPTION OF CONSIGNMENT VOLUME INDICATE SPECIES, GRADE MARKS, OR OTHER IDENTIFYING MARKS. ALSO, INDICATE NUMBER OF PACKAGES AND BOARD FEET/CUBIC METERS BY LOT. This document is issued under a programme officially approved by the Animal and Plant Health Inspection Service, U.S. Department of Agriculture. The products covered by this document are subject to preshipment inspection by that Agency. No financial liability shall be attached to the U.S. Department of Agriculture or to any officer or representative of the Department with respect to this certificate. AUTHORIZED PERSON RESPONSIBLE FOR CERTIFICATION NAME (Print) SIGNATURE TITLE DATE AGENCY VALIDATION AUTHORIZED SIGNATURE TITLE DATE